               Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 1 of 14



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF OKLAHOMA

WESCO INSURANCE COMPANY,                         )
                                                 )
          Plaintiff,                             )
                                                 )             CIV-19-477-SLP
                                                         No. ___________________
v.                                               )
                                                 )
CITIZENS BANKSHARES, INC.,                       )
AMERICAN SOUTHWEST                               )
MORTGAGE FUNDING CORP., and                      )
THE CITIZENS STATE BANK,                         )
                                                 )
          Defendants.                            )


          COMPLAINT FOR DECLARATORY JUDGMENT AND OTHER RELIEF


          Comes now the Plaintiff, Wesco Insurance Company (“Wesco”), by and through

undersigned counsel, and hereby brings this Complaint for Declaratory Judgment and Other Relief

pursuant to 28 U.S.C. § 2201. For its Complaint for Declaratory Judgment and Other Relief against

Citizens Bankshares, Inc. (“Citizens”), American Southwest Mortgage Funding Corp. (“Funding

Corp.”), and The Citizens State Bank (the “Bank”) (collectively, the “Defendants”), Wesco hereby

alleges as follows:

                                        I.      THE PARTIES

          1.       Wesco is a Delaware corporation authorized to do business in the State of

Oklahoma. Wesco’s principal place of business is New York, New York, from which high level

officers direct, control, and coordinate Wesco’s activities.

          2.       Upon information and belief, Citizens is an Oklahoma corporation with its principal

place of business in the State of Oklahoma and may be served with process via its registered agent,

S. Trevor Kelly, at 11217 N. May Ave, Oklahoma City, Oklahoma 73120.


1410764                                              1
               Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 2 of 14



          3.       Upon information and belief, Funding Corp. is an Oklahoma corporation with its

principal place of business in Oklahoma City, Oklahoma and may be served with process via its

registered agent, Richard Carrington, at 5900 Mosteller Dr. Ste. 200, Oklahoma City, Oklahoma

73112.

          4.       Upon information and belief, the Bank is a bank chartered under the laws of the

State of Oklahoma with its principal place of business in Okemah, Oklahoma and may be served

with process via its registered agent, Hugh L. Harrell.



                                II.     JURISDICTION AND VENUE

          5.       This Court has the power to determine the parties’ respective rights and other legal

obligations as requested herein pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §

2201. The demands by the Defendants, discussed below, create an actual controversy for this Court

to adjudicate.

          6.       This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different states.

          7.       Venue is proper before this Court pursuant to 28 U.S.C. § 116 and 28 U.S.C. §

1391(b)(1) because Citizens and Funding Corp. are located within this judicial district and the

Defendants are all citizens of the State of Oklahoma.



                                 III.    FACTUAL ALLEGATIONS

          8.       Wesco issued Commercial Policy No. WDO1405362-01 (collectively with all

endorsements, the “Wesco Policy”) to Citizens, with the Bank and Funding Corp. being listed on




1410764                                             2
               Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 3 of 14



a Schedule of Subsidiaries. The Wesco Policy is subject to an effective policy period from

September 20, 2016 to September 20, 2017 (the “Wesco Policy Period”).1 A true and accurate

copy of the Wesco Policy is attached hereto as Exhibit 1.

          9.       Insuring Agreement I.C (Company Liability Coverage) of the D&O Liability

Coverage Part2 of the Wesco Policy is subject to a $4,000,000 limit of liability and a $50,000

retention. It states, in relevant part:

                   The Insurer will pay on behalf of the Company:

                   1. Loss resulting from any Claim first made during the Policy
                      Period or the Extended Reporting Period (if exercised) against
                      the Company for any Wrongful Act not covered in any other
                      Coverage Part made part of this Policy;

          10.      The D&O Liability Coverage Part of the Wesco Policy defines Claim as:

                   Claim means:

                      1.       a written demand, other than a Shareholder Derivative
                               Demand, for monetary damages or non-monetary relief;
                      2.       a civil proceeding commenced by the service of a
                               complaint or similar pleading;
                      3.       a criminal proceeding commenced by a filing of charges
                               or the return of an indictment;
                      4.       a formal administrative or regulatory proceeding
                               commenced by a filing of a notice of charges, formal
                               investigative order, service of summons, or similar
                               document;
                      5.       an arbitration, mediation or similar alternative dispute
                               resolution proceeding if the Insured is obligated to
                               participate in such proceeding or if the Insured agrees to
                               participate in such proceeding, with the Insurer’s
                               written consent, such consent not to be unreasonably
                               withheld;
                      6.       service of a subpoena on an Insured Person identified
                               by name if served upon such person pursuant to a formal


1
 Defined terms in the Wesco Policy are in bold. In this Complaint, they are Capitalized unless block quoted.
2
 The Defendants have asserted that coverage is also implicated under Insuring Agreement I.B (Professional Services
Liability) of the Professional Liability Coverage Part. Wesco continues to fully reserve all rights under that portion
of the Wesco Policy.


1410764                                                   3
            Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 4 of 14



                           investigative order by the Securities and Exchange
                           Commission;
                   7.      a Shareholder Derivate Action solely with respect to
                           Insuring Agreement C.2. only; or
                   8.      a written request to toll or waive a statute of limitations
                           relating to a potential civil or administrative proceeding,

                against an Insured for a Wrongful Act. Claim does not include any
                labor or grievance arbitration or other proceeding pursuant to a
                collective bargaining agreement.

          11.   The D&O Liability Coverage Part the Wesco Policy defines Company as “the

Parent Company and any Subsidiary.”

          12.   D&O Liability Coverage Part of the Wesco Policy defines Loss as:

                Loss means Defense Expenses and any amount the Insured is
                legally obligated to pay resulting from a Claim, including damages,
                judgments, settlements, punitive or exemplary damages or the
                multiple portion of any multiplied damage award (if insurable under
                the applicable law most favorable to the insurability of punitive,
                exemplary, or multiplied damages), prejudgment and post judgment
                interest, and legal fees and expense awarded pursuant to a court
                order or judgment. Loss shall not include:

                   1.      payroll or other taxes;
                   2.      criminal or civil fines or penalties imposed by law;
                   3.      any unpaid, unrecoverable or outstanding amounts
                           resulting from a loan, lease or extension of credit to any
                           borrower, including unpaid, unrecoverable or
                           outstanding amounts resulting from a loan, lease or
                           extension of credit which has been sold as a participation
                           to other financial institutions;
                   4.      any increased amount in the price or consideration paid,
                           or proposed to be paid, for any actual or attempted
                           acquisition of all or substantially all of the ownership
                           interest in, or assets of, an entity, or merger with any
                           entity;
                   5.      any restitution, disgorgement, or payment of similar
                           payments including but not limited to the return of fees,
                           commissions or charges for the Company’s services;
                   6.      costs to comply with any non-monetary or injunctive
                           relief of any kind or any agreement to provide such
                           relief, including but not limited to any damages, costs or
                           expenses incurred in making an accommodation for any



1410764                                          4
            Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 5 of 14



                             disabled person pursuant to the Americans with
                             Disabilities Act or any similar federal, state or local laws,
                             or in complying with any other federal, state or local
                             laws of any kind; or
                     7.      any matters which are uninsurable under the law
                             pursuant to which this Policy shall be construed.

                Where the Company reasonably determines that punitive,
                exemplary or multiple damages are insurable under the applicable
                law, the Insurer shall not challenge that interpretation of insurability.

          13.   The D&O Liability Coverage Part of the Wesco Policy defines Wrongful Act as:

                Wrongful Act as used in this Coverage Part means any actual or
                alleged:

                1.        error, omission, misstatement, misleading statement, neglect
                          or breach of duty by Insured Persons in their capacity as
                          such or, with respect to Insuring Agreement C., by the
                          Company; or

                2.        matter claimed against the Insured Persons solely by reason
                          of their serving in such capacity.

          14.   The Contractual Liability exclusion in the D&O Liability Coverage Part of the

Wesco Policy states:

                The Insurer shall not be liable to pay any Loss in connection with
                any Claim made against any Insured:

                1.        arising from, based upon, or attributable to the assumption
                          of any liability to defend, indemnify, or hold harmless any
                          person or entity, other than an Insured Person, under any
                          written contract or agreement, unless such liability would be
                          imposed regardless of the existence of such contract or
                          agreement; or

                2.        for the intentional breach, in fact, of any express written or
                          oral contract or amounts the Company is obligated to pay
                          pursuant to any express written or oral contract. If it is
                          established in fact that such Claim involves intentional
                          breach of contract, the Insured agrees to reimburse Defense
                          Expenses.




1410764                                             5
            Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 6 of 14



          15.   The Fraud/Illegal Profit and Violation of Law exclusion in the D&O Liability

Coverage Part of the Wesco Policy states:

                The Insurer shall not be liable to pay any Loss in connection with
                any Claim made against any Insured arising from, based upon, or
                attributable to:

                     1.      the gaining of any profit, remuneration or pecuniary
                             advantage to which such Insured is not legally entitled;
                             or

                     2.      any fraudulent or criminal Wrongful Act with actual
                             knowledge of its wrongful nature or with intent to cause
                             damage by such Insured,

                as evidenced by a final adjudication by a judge, jury or arbitrator in
                any proceeding.

          16.   The Prior Knowledge/Litigation exclusion in the D&O Liability Coverage Part of

the Wesco Policy states:

                The Insurer shall not be liable to pay any Loss in connection with
                any Claim made against any Insured arising from, based upon, or
                attributable to:

                1.        any fact, circumstance, situation, or event that is or
                          reasonably would be regarded as the basis for a Potential
                          Claim about which any Executive had knowledge prior to
                          the date of the initial Application for coverage; or

                2.        any prior or pending civil, criminal, administrative or
                          regulatory proceeding initiated against any Insured prior to
                          the applicable Prior and Pending Litigation Date(s) set forth
                          in Item 5. (a) of the Declarations Page, or arising out of or in
                          any way involving the same or substantially the same fact,
                          circumstance, situation or Wrongful Act underlying or
                          alleged in such prior or pending civil, criminal,
                          administrative or regulatory proceeding.

          17.   Section VI.A (Defense of Claims) of the General Terms and Conditions of the

Wesco Policy states, in relevant part:




1410764                                              6
            Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 7 of 14



                [T]he Insurer will have the right to participate with the Insured in
                the investigation, defense and settlement, including the negotiation
                of a settlement of any Claim that appears reasonably likely to be
                covered in whole or in part by such Coverage Part and the selection
                of appropriate defense counsel.

          18.   Section VI.A (Defense of Claims) of the General Terms and Conditions of the

Wesco Policy states, in relevant part:

                [U]pon written request, the Insurer will advance Defense Expenses
                with respect to such Claim. Such advanced payments by the
                Insurer will be repaid to the Insurer by the Insureds severally
                according to their respective interests in the event and to the extent
                that the Insureds are not entitled to payment of such Defense
                Expenses.

          19.   Section VI.B (Insured’s Duties and Responsibilities) of the General Terms and

Conditions of the Wesco Policy states:

                It shall be the duty and responsibility or the Insured, as a condition
                precedent to any coverage under this Policy:

                1.     to grant to the Insurer the right to associate itself in defense
                       and settlement of any Claim that appears reasonably likely
                       to involve the Insurer;
                2.     not to, except at personal cost, make any payment, admit any
                       liability, settle any Claims, assume any obligation, or incur
                       any expense without the Insurer’s written consent, which
                       consent shall not be unreasonably withheld;
                3.     to assert all appropriate defenses and to take all steps in
                       defense of any Claim made, including but not limited to,
                       releasing the Insurer all copies of reports, investigations,
                       pleadings and other papers as soon as reasonably possible
                       and to provide the Insurer with such information, assistance
                       and cooperation as the Insurer may reasonably request to
                       determine the existence or extent of the Insurer’s
                       obligation; and
                4.     to conduct all matters relative to any Claim or Potential
                       Claim as if coverage under this Policy were not otherwise
                       afforded, including but not limited to not admitting any
                       liability for, settling any Claim, or incurring any Defense
                       Expenses without the prior written consent of the Insurer,
                       which consent shall not be unreasonably withheld


1410764                                           7
            Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 8 of 14




                                  THE UNDERLYING LITIGATION

          17.    On or about September 20, 2017, CapLOC, LLC (“CapLOC”) filed a civil action

against, inter alia, the Bank and Funding Corp. in the Dallas County, Texas District Court.3 On

October 20, 2017, that civil action was removed to the U.S. District Court for the Northern District

of Texas (No. 3:17-cv-02904, the “Underlying Litigation”). A true and accurate copy of the

original complaint (without exhibits) is attached hereto as Exhibit 2.

          18.    On July 2, 2018, CapLOC filed a First Amended Complaint, a true and accurate

copy of which (without exhibits) is attached hereto as Exhibit 3.

          19.    On March 27, 2019, CapLOC filed a Second Amended Complaint, a true and

accurate copy of which (without exhibits) is attached hereto as Exhibit 4.

          20.    CapLOC alleges that Funding Corp., as a wholly owned subsidiary of the Bank,

provided warehouse funding to an entity called First Mortgage Corp. (“FMC”).4 CapLOC alleges

that Funding Corp would fund loans originated by FMC until they were marketed and sold to an

investor.

          21.    CapLOC alleges that “On or about September 5, 2013, [Funding Corp.] and FMC

entered into a Residential Mortgage Loan Origination and Purchase Agreement (‘ASMFC Loan

Agreement’).” See Second Amended Complaint, ¶ 22.

          22.    CapLOC alleges that an entity called CBB, Inc. (“CBB”)5 conducted the operations

of Funding Corp. on the Bank’s behalf. See Second Amended Complaint, ¶ 1.




3
  Upon information and belief, CapLOC first filed a lawsuit against the Bank and Funding Corp. in the U.S. District
Court for the Southern District of New York on or about July 31, 2017. CapLOC voluntarily dismissed its claims
against the Bank and Funding Corp. prior to filing the civil action in Dallas County, Texas District Court.
4
  FMC is not an insured entity under the Wesco Policy.
5
  CBB is not an insured entity under the Wesco Policy.


1410764                                                 8
            Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 9 of 14



          23.   CapLOC alleges that “[the Bank] provided the funds for the warehouse line of

credit established by the ASMFC Loan Agreement.” See Second Amended Complaint, ¶ 25.

          24.   CapLOC alleges that FMC “double-funding” certain loans that had already been

sold to investors, and by pocketing proceeds it received from third-parties that should have been

remitted to Funding Corp. to pay down the warehouse line of credit. See Second Amended

Complaint, ¶ 2.

          25.   CapLOC alleges that the Bank and Funding Corp. “discovered FMC’s theft no later

than the fall of 2016.” See Second Amended Complaint, ¶ 3.

          26.   CapLOC alleges that the result of FMC’s conduct was millions of dollars in loans

on the warehouse line of credit that were out-of-trust or otherwise worthless.       See Second

Amended Complaint, ¶ 5.

          27.   CapLOC alleges that the Bank and Funding Corp. informed FMC in March 2017

that they “would cease funding FMC loans and that all the money would be cut off by month’s

end.” See Second Amended Complaint, ¶ 5.

          28.   CapLOC alleges that it and FMC entered into a Master Repurchase Agreement on

or about March 30, 2017. CapLOC alleges that the Master Repurchase Agreement “established

the terms by which CapLOC would provide warehouse lending to FMC for newly originated

loans.” See Second Amended Complaint, ¶¶ 61-62.

          29.   CapLOC alleges that “Less than thirty (30) days after CapLOC replaced [the Bank]

as FMC’s warehouse lender, [the Bank and Funding Corp.] began moving OOT loans and

undesirable loans from [the Bank’s] warehouse lines onto CapLOC’s, when they knew or should

have known that the OOT and misdirected payoff loans were worthless and that the undesirable




1410764                                         9
           Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 10 of 14



loans were not eligible for funding under the CapLOC MRA and Service Agreement.” See Second

Amended Complaint, ¶ 72.

          30.   The Second Amended Complaint seeks recovery for CapLOC’s loss associated

with “bad and worthless loans that [the Bank and Funding Corp.] moved from [the Bank’s]

warehouse lines to CapLOC’s.” See Second Amended Complaint, ¶ 7.

          31.   The causes of action asserted by CapLOC against the Bank and Funding Corp.

include fraud, fraudulent concealment, violations of the Texas Theft and Liability Act, violations

of the Texas Uniform Fraudulent Transfer Act, unjust enrichment, money had and received,

conspiracy, and aiding and abetting.



                           WESCO’S RESERVATION OF RIGHTS

          32.   Via letter dated February 9, 2018, Wesco agreed to indemnify Defense Expenses

incurred by the Bank and Funding Corp. in the Underlying Litigation under a full reservation of

rights, remedies, and defenses. A true and exact copy of Wesco’s February 9, 2018 letter, which

is incorporated herein by reference, is attached hereto as Exhibit 5.

          33.   Wesco is entitled to a declaration that it has no obligation under the Wesco Policy

to the Defendants in relation to the Underlying Litigation, and/or a declaration that any settlement

does not constitute Loss under the Wesco Policy.

          34.   There is no coverage under the Wesco Policy to the extent the Underlying Litigation

does not allege a Wrongful Act against the Defendants.

          35.   There is no coverage under the Wesco Policy pursuant to the Exclusions portion of

the D&O Liability Coverage Part (and, potentially, the Exclusions portion of the Professional

Liability Coverage Part), including but not limited to terms of the Contractual Liability exclusion,




1410764                                         10
           Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 11 of 14



the Fraud/Illegal Profit and Violation of Law exclusion, the Prior Knowledge/Litigation exclusion,

and the Outside Capacity exclusion.

          36.     There is no coverage under the Wesco Policy because any payments made by the

Defendants to CapLOC do not qualify as Loss under the Wesco Policy.

          37.     There is no coverage under the Wesco Policy to the extent the Defendants breached

Section VI (Defense of Claims, Insured’s Duties and Responsibilities, and Arbitration) of the

Wesco’s Policy’s General Terms and Conditions.

          38.     The Bank and Funding Corp. also engaged in settlement discussions with CapLOC

without consultation with Wesco.6

          39.     To the extent coverage is not implicated under the Wesco Policy, Wesco may be

entitled to a repayment of Defense Expenses it previously advanced on behalf of the Bank and

Funding Corp.

          40.     Wesco continues to fully reserve any and all rights, remedies, and defenses at law,

in equity, and under the Wesco Policy and its endorsements in relation to the Underlying

Litigation. The filing of this Complaint is not intended to and does not constitute a waiver of any

of Wesco’s rights, remedies, and defenses at law, in equity, and under the Wesco Policy.

          41.     Additional conditions, limitations, and exclusions may exclude or limit coverage

for the Bank and/or Funding Corp. with regard to the Underlying Litigation.



                              COUNT I – DECLARATORY JUDGMENT

          42.     Wesco hereby incorporates by reference the allegations contained in the foregoing

Paragraphs of this Complaint as if set forth fully herein.


6
 Wesco is not relying upon the “settlement” portions of Section VI.A.1, Section VI.B2., or Section VI.B.4 as a defense
to coverage.


1410764                                                  11
           Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 12 of 14



          43.   CapLOC’s allegations do not qualify as a Wrongful Act under Insuring Agreement

I.C of the D&O Liability Coverage Part. CapLOC does not allege that the Defendants committed

an “error, omission, misstatement, misleading statement, neglect, or breach of duty.” Instead,

CapLOC alleges that the Bank and/or Funding Corp. intentionally and/or fraudulently caused

CapLOC to purchase out-of-trust and/or worthless loans, as evidenced by causes of action such as

fraud, fraudulent concealment, violations of the Texas Theft and Liability Act, violations of the

Texas Uniform Fraudulent Transfer Act, conspiracy, and aiding and abetting.

          44.   Wesco is therefore entitled to a judicial declaration that it has no obligation to the

Defendants, under the Wesco Policy or otherwise, with regard to the Underlying Litigation.

          45.   The relief sought by CapLOC, and any payments made by the Bank and/or Funding

Corp. to CapLOC, does not constitute a Loss under the Wesco Policy. Among other things, any

payment to CapLOC would constitute “restitution, disgorgement, or payment of similar payments

including, but not limited to the return of fees, commissions or charges.”

          46.   CapLOC seeks restitution, disgorgement, or similar payment of funds it was

allegedly tricked or induced into paying to the Bank and/or Funding Corp., as evidenced by causes

of action such as unjust enrichment and money had and received.

          47.   The relief sought by CapLOC, and any payments made the Bank and/or Funding

Corp. to CapLOC, does not constitute a Loss under the Wesco Policy, to the extent the Bank and/or

Funding Corp. seek coverage for “any unpaid, unrecoverable or outstanding amounts resulting

from a loan, lease or extension of credit to any borrower, including unpaid, unrecoverable or

outstanding amounts resulting from a loan, lease or extension of credit which has been sold as a

participation to other financial institutions.”




1410764                                           12
           Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 13 of 14



          48.   CapLOC’s allegations implicate (or potentially implicate) numerous exclusion in

the D&O Liability Coverage Part (and/or the Professional Liability Coverage Part), including but

not limited to the Contractual Liability exclusion, the Fraud/Illegal Profit and Violation of Law

exclusion, the Prior Knowledge/Litigation exclusion, and the Outside Capacity exclusion.

          49.   The Bank and Funding Corp. may have failed to satisfy certain conditions precedent

to coverage under Section VI.A and Section VI.B of the General Terms and Conditions.

          50.   Wesco is therefore entitled to a judicial declaration that it has no obligation to the

Defendants, under the Wesco Policy or otherwise, with regard to the Underlying Litigation, and/or

a declaration that any settlement does not constitute Loss under the Wesco Policy.



                                COUNT II – REIMBURSEMENT

          51.   Wesco hereby incorporates by reference the allegations contained in the foregoing

Paragraphs of this Complaint as if set forth fully herein.

          52.   Wesco agreed to advance Defense Expenses on behalf of the Bank and Funding

Corp. with regard to the Underlying Litigation under a full reservation of all rights, remedies,

and defenses.

          53.   Section VI.A of the General Terms and Conditions states:

                [U]pon written request, the Insurer will advance Defense Expenses
                with respect to such Claim. Such advanced payments by the
                Insurer will be repaid to the Insurer by the Insureds severally
                according to their respective interests in the event and to the extent
                that the Insureds are not entitled to payment of such Defense
                Expenses.

          54.   If coverage is not found under the Wesco Policy, and if the Defendants “are not

entitled to the payment of such Defense Expenses” such “advanced payments by the Insurer [must]

be repaid to the Insurer by the Insureds severally according to their respective interests.”



1410764                                          13
           Case 5:19-cv-00477-SLP Document 1 Filed 05/24/19 Page 14 of 14




          WHEREFORE, PREMISES CONSIDERED, Wesco respectfully requests the following

relief:

          1.    That the proper process be issued and that the Defendants be required to answer
                this Complaint in the time prescribed to them by law;

          2.    For an Order declaring Wesco’s rights and obligations under the Wesco Policy, if
                any, related to the Underlying Litigation;

          3.    For an Order declaring that Wesco has no duty or obligations to the Defendants,
                under the Wesco Policy or otherwise, in relation to the Underlying Litigation,
                and/or a declaration that any settlement does not constitute Loss under the Wesco
                Policy;

          4.    For an Order declaring that the Defendants must reimburse Wesco for all Defenses
                Expenses previously paid by Wesco; and

          5.    For such further relief as this Court deems just and proper.


                                              s/ Evan B. Gatewood
                                              Evan B. Gatewood
                                              HAYES MAGRINI & GATEWOOD
                                              1220 N. Walker Ave. (73103)
                                              PO Box 60140
                                              Oklahoma City OK 73146-0140
                                              405-235-9922 (Phone)
                                              405-235-6611 (Fax)
                                              egatewood@hmglawyers.com

                                              And

                                              Jeffrey S. Price    TN19550
                                              Justin D. Wear      TN23954
                                              MANIER & HEROD, P.C.
                                              1201 Demonbreun St., Suite 900
                                              Nashville TN 37203
                                              615-244-0030 (Phone)
                                              615-242-4203 (Fax)
                                              jprice@manierherod.com
                                              jwear@manierherod.com

                                              Applications PHV Forthcoming



1410764                                          14
